The court incorporates by reference in this paragraph and adopts as the findings and orders of this court
the document set forth below. This document was signed electronically on July 18, 2019, which may be
different from its entry on the record.



 IT IS SO ORDERED.

 Dated: July 18, 2019




                              UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION


In re:                                                     Case No. 17-17245 (AIH)
                                                           (Jointly Administered)
CHOWDER GAS STORAGE FACILITY,
LLC, et al. 1                 Chapter 11

                   Debtors.                                Judge Arthur I. Harris


            ORDER APPROVING THE SALE, ASSUMPTION AND ASSIGNMENT
                    OF OIL AND GAS LEASES FREE AND CLEAR
                   OF ALL LIENS, CLAIMS AND ENCUMBRANCES

           This matter having come before the Court on the motion (Doc. 175) (the “Sale Motion”)

of Anthony J. DeGirolamo, the duly-appointed chapter 11 trustee (the “Trustee”) for Chowder

Gas Storage Facility, LLC (“Chowder”) and Lake Shore Gas Storage, Inc. (“Lake Shore” and

together with Chowder, the “Debtors”), pursuant to sections 105, 363, and 365 of title 11 of the

United States Code (the “Bankruptcy Code”) and Rules 2002, 6004, 6006, and 9007 of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), for an Order Approving the

Assumption and Assignment of Oil and Gas Leases and the Sale of Substantially all of the
1
    The Debtors are Chowder Gas Storage Facility, LLC and Lake Shore Gas Storage, Inc.




17-17245-aih         Doc 199      FILED 07/18/19         ENTERED 07/18/19 14:55:41             Page 1 of 21
Debtors’ Assets Free and Clear of all Liens, Claims and Encumbrances; and the Court having

conducted a hearing to consider the Sale Motion on July 16, 2019 (the “Sale Hearing”), at which

time all interested parties were offered an opportunity to be heard with respect to the Sale

Motion; and the Court having reviewed and considered, among other things, (i) the Sale Motion

and the exhibits thereto; (ii) the purchase agreements between the Trustee and The Blair Group1

and the Trustee and OCG Resources, LLC (“OCG”) as filed with the Court and attached to the

Notice of Successful Bidders at the Public Auction of the Debtors' Oil and Gas Assets (Doc.

197); (iii) the representations of the Trustee’s counsel and counsel for the United States Trustee

made at the Sale Hearing, and (iv) the Court being advised that OCG’s counsel notified Trustee’s

counsel that it will not proceed with closing on its Purchase Agreement and will forfeit its $1,000

deposit; and due and proper notice of the Sale Motion and the form of this Order (the “Sale

Order”) having been provided; and the Objection of the State of Ohio (Doc. 196, the “ODNR

Objection”) being resolved as stated on the record at the time of the hearing and set forth herein

and there being no other objections filed or otherwise interposed; and certain capitalized terms

used but not otherwise defined herein shall have the meanings ascribed to such terms in the Sale

Motion; and it appearing that the relief granted herein is in the best interests of the Debtors, their

estates and creditors, and all parties in interest in these chapter 11 cases; and upon the record of

the Sale Hearing and these chapter 11 cases; and after due deliberation thereon; and good cause

appearing therefor,

           IT IS HEREBY FOUND AND DETERMINED THAT:

           A.         Fed. R. Bankr. P. 7052. The findings and conclusions set forth herein constitute

the Court’s findings of fact and conclusions of law pursuant to Bankruptcy Rule 7052 made


1
 The Blair Group consists of the following individuals and entities: William E. Blair, Richard W. Petticrew, Jeffrey B. Petticrew, C. Richard
Petticrew Oil & Gas Trust, Ball Resources, Inc., 5 Star, LLC and Bass Energy, Inc.

                                                                       2


17-17245-aih            Doc 199           FILED 07/18/19                 ENTERED 07/18/19 14:55:41                            Page 2 of 21
applicable to this proceeding pursuant to Bankruptcy Rule 9014. To the extent any of the

following findings of fact constitute conclusions of law, they are adopted as such. To the extent

any of the following conclusions of law constitute findings of fact, they are adopted as such.

       B.      Jurisdiction and Venue. This Court has jurisdiction to decide the Sale Motion

pursuant to 28 U.S.C. §§ 157(a)-(b) and 1334(b). This matter is a core proceeding pursuant to 28

U.S.C. § 157(b)(2). Venue of these chapter 11 cases and the Motion in this District is proper

under 28 U.S.C. §§ 1408 and 1409. The Court has constitutional authority to enter a final

judgment in this proceeding.

       C.      Statutory and Rule Predicates. The statutory and other legal predicates for the

relief granted herein are sections 105(a), 363, and 365 of the Bankruptcy Code and Bankruptcy

Rules 2002, 6004, 6006, and 9007.

       D.      Bankruptcy,     Appointment      of   Trustee,   Assumption      of   Leases,     Bid

Procedures, Auction. On December 9, 2017, the Debtors voluntarily initiated these chapter 11

proceedings. Pursuant to Order dated August 8, 2018 (Doc. 109), the Trustee was appointed and

has been managing the Debtors’ businesses and properties. Pursuant to Order dated August 13,

2018 (Doc. 112, the “Assumption Order”), the Trustee was authorized to assume the Leases

effective as of July 7, 2018. The Assumption Order also expressly preserved the right of the

Debtors (now the Trustee) to assign the Leases. Pursuant to Order dated November 29, 2018

(Doc. No. 153), the Trustee retained Copper Run Capital LLC as investment banker to market

the Debtors’ Assets, which marketing process commenced in October 18, 2018 and has

continued to date. Pursuant to Order dated June 4, 2019 (Doc. 182, the “Bid Procedures Order”),

the Court approved the Trustee’s proposed bid and auction procedures. Further pursuant to the

Bid Procedures Order, the Trustee conducted an auction (the “Auction”) on July 2, 2019, at



                                                 3


17-17245-aih    Doc 199      FILED 07/18/19      ENTERED 07/18/19 14:55:41           Page 3 of 21
which Auction he designated Buyers as the Successful Bidders and OCG as the successful back-

up bidder. In the event The Blair Group (“Buyer”) does not consummate its purchase agreement

(the “Purchase Agreement”), the Leases shall be sold and assigned to OCG as the successful

back-up bidder for $300,000. Counsel for OCG has since notified counsel for the Trustee that

OCG will not be closing on its purchase agreement for the Lake Shore Assets and will forfeit the

$1,000 deposit.

       E.      Opportunity to Object. A fair and reasonable opportunity to object to, and be

heard with respect to, the Auction, the Sale Motion and the Sale Hearing, and the assignment of

the Leases, has been given to all parties who previously expressed an interest in bidding on the

Debtors’ Assets and other parties known to be potentially interested in bidding at the Auction, as

well as all parties entitled to notice, including, without limitation, the following: (i) all parties

who receive electronic notifications through the Court’s ECF system, and all parties requesting

notice, which include the office of the United States Trustee and counsel for First National Bank

of Pennsylvania, which asserts a first priority security interest in the assets of Lake Shore and the

shallow rights to the Leases of Chowder, (ii) all creditors who are scheduled or filed proofs of

claim in the Debtors’ cases, (iii) all known lessors under the Leases, (iv) all taxing authorities

and other governmental units who may have an interest in the Assets; and (v) all parties, if any,

known to the Debtors to have asserted any Liens (as defined below) or other interests against the

Assets or that may have a right to file such Liens or other interests against the Assets

(collectively, the “Notice Parties”).

       F.      Final Order. This Sale Order constitutes a final order within the meaning of 28

U.S.C. § 158(a).




                                                 4


17-17245-aih       Doc 199    FILED 07/18/19      ENTERED 07/18/19 14:55:41            Page 4 of 21
       G.      Sound Business Purpose. The Trustee has demonstrated good, sufficient, and

sound business purposes and justifications for approval of and entering into the Purchase

Agreement. The Purchase Agreement, and the Trustee’s entry into and performance thereunder,

(i) constitutes a sound and reasonable exercise of the Trustee’s business judgment consistent

with his fiduciary duties, (ii) provides value to and is beneficial to the Chowder estate, and is in

the best interests of Chowder and its estate, creditors, and other parties in interest, and (iii) is

reasonable and appropriate under the circumstances. Business justifications for the sale include,

without limitation, the following:      (i) the Purchase Agreement constitutes the highest or

otherwise best offer available for the Leases; (ii) the Purchase Agreement presents the best

opportunity to maximize the value of the Leases and to avoid deterioration in the value of

thereof; (iii) unless the sale and all of the other transactions contemplated by the Purchase

Agreement is approved, recoveries to creditors will be materially diminished; (iv) the sale will

permit The Blair Group to exercise its rights and interests in the Leases pursuant to the terms

thereof; (v) the value of the Chowder estate will be maximized through the transaction

effectuated pursuant to the Purchase Agreement.

       H.      Arm’s-Length Sale; Fair Consideration. The consideration to be paid by Buyer

under the Purchase Agreement was negotiated at arm’s-length and constitutes reasonably

equivalent value and fair and adequate consideration for the Leases. The terms and conditions

set forth in the Purchase Agreement are fair and reasonable under these circumstances and were

not entered into for the purpose of, nor do they have the effect of, hindering, delaying, or

defrauding Chowder or its creditors under any applicable laws.

       I.      No Successor or Other Derivative Liability. Buyer is not, nor will be, a mere

continuation, alter ego, or successor in interest, and Buyer is not holding itself out as a mere



                                                 5


17-17245-aih    Doc 199      FILED 07/18/19       ENTERED 07/18/19 14:55:41           Page 5 of 21
continuation, alter ego, or successor in interest of the Chowder estate, and there is no continuity

in ownership between Buyer and the Trustee or Chowder. The proposed sale does not amount to

a consolidation, merger, or de facto merger of Buyer and Chowder. Buyer is not a successor to

the Trustee, Chowder or its estate.

       J.      Good Faith. The Trustee and Buyer, and each of their respective management,

boards of directors, members, officers, directors, employees, agents, representatives, and

professionals, as applicable, acted in good faith. The Purchase Agreement, and the transaction

contemplated therein, was negotiated, proposed, and entered into by the Trustee and Buyer in

good faith, without collusion or fraud, and from arm’s-length bargaining positions. Buyer is

“good faith purchaser” within the meaning of section 363(m) of the Bankruptcy Code, and, as

such, is entitled to all of the protections afforded thereby in the event that this Sale Order is

modified, amended, vacated, or reversed by a subsequent order of the Court or any other court on

appeal. No such appeal, modification, amendment, or vacatur shall affect the validity and

enforcement of the sale or the liens or priority authorized or created under the Purchase

Agreement or this Sale Order. Neither the Trustee, Chowder nor Buyer has engaged in any

conduct that would prevent the application of section 363(m) of the Bankruptcy Code. The

Trustee and the Debtor, as applicable, were free to deal with any other party interested in buying

some or all of the Leases. Buyer has not acted in a collusive manner with any party. Buyer’s

payment of amounts owing under the Purchase Agreement is in good faith and for valid business

purposes and uses. Buyer is not an “insider” of Chowder, as that term is defined in section 101

of the Bankruptcy Code, and no common identity of incorporators, directors, or controlling

stockholders exists between Buyer and Chowder.




                                                6


17-17245-aih    Doc 199      FILED 07/18/19      ENTERED 07/18/19 14:55:41           Page 6 of 21
       K.      Notice. Proper, timely, adequate, and sufficient notice of the Sale Motion and the

Sale Hearing has been provided in accordance to the Notice Parties with sections 102(1), 105(a),

and 363 of the Bankruptcy Code, Bankruptcy Rules 2002, 4001, 6004, and 9007, the Local Rules

for the United States Bankruptcy Court for the Northern District of Ohio, and in compliance with

orders and determinations of the Court. As evidenced by the certificate of service filed with the

Court: (i) proper, timely, adequate, and sufficient notice of the Auction, the Sale Motion, the

Sale Hearing and the sale transactions, the assumption and assignment of the Leases, and entry

of this Sale Order was provided by the Trustee; (ii) such notice was good, sufficient, and

appropriate under the circumstances and complied with the Bankruptcy Code, Bankruptcy Rules

and orders of the Court; and (iii) no other or further notice of the Sale Motion, the sale

transactions, the Sale Hearing, the assignment of the Leases, or this Sale Order is required.

       L.      Assumption and Assignment Procedures; Cures.                  The procedures for

assumption and assignment of the Leases, and for parties to register objections to assumption and

assignment and establishment of cure amounts, if any, that are owed under the Leases, were

appropriate and gave all counterparties to such Leases all necessary due process protections,

including the fair and full right to dispute the relevant cure amount as well as to oppose the

proposed assumption and assignment. As evidenced by the certificates of service filed with the

Court, the Trustee served, prior to the Sale Hearing, notices of the Debtors’ intent to assign the

Leases and of the related proposed cure costs, if any, upon each non-Debtor counterparty to the

Leases. The service of the notice was good, sufficient, and appropriate under the circumstances,

and no further notice was required to be given with respect to any cure costs for the assignment

of the Leases. All non-debtor parties to the Leases had a reasonable opportunity to object both to

the cure costs listed on such notices as well as to the adequate assurance of future performance



                                                 7


17-17245-aih    Doc 199      FILED 07/18/19       ENTERED 07/18/19 14:55:41           Page 7 of 21
under the Leases proposed to be assigned to Buyer. Accordingly, all non-Debtor parties to the

Leases who did not file an objection to the cure costs or the requirement of adequate assurance of

future performance under the Leases are deemed to have consented to such amounts and

assurances in connection with the assignment by the Trustee of such Lease to Buyer.

       M.      Satisfaction of Section 363(f) Standards. The conditions of section 363(f) of

the Bankruptcy Code have been satisfied in full because, among other things, First National

Bank of Pennsylvania consents to the sale of the Leases free and clear of its Lien interests (as

applicable to the shallow rights) and no other Liens encumber Chowder’s assets. In addition,

any and all parties with an interest in the Debtors’ Assets were served with the Sale Motion and

have failed to object, with such lack of objection being considered consent to the sale.

Therefore, the requirements of section 363(f) are met and Trustee may sell the Assets and assign

the Leases free and clear of any lien, claim, encumbrance, or interest (collectively, “Liens”) in

such property to the fullest extent of the law.

       N.      Bankruptcy Code and Sale Order. But for the protections afforded to Buyer

under the Bankruptcy Code and this Sale Order, Buyer would not have offered to pay the

consideration contemplated in the Purchase Agreement, would not have entered into the

Purchase Agreement, and would not consummate the transactions contemplated thereby, thus

materially and adversely affecting Chowder, its estate, and its creditors, if the sale and

assignment of the Leases is not free and clear of all Liens, or if Buyer would, or in the future

could, be liable for any such Liens.

       O.      Reliance on Sale Order Protections. The total consideration to be provided

under the Purchase Agreement reflects Buyer’s reliance on this Sale Order to provide, pursuant




                                                  8


17-17245-aih     Doc 199     FILED 07/18/19       ENTERED 07/18/19 14:55:41         Page 8 of 21
to sections 105(a) and 363(f) of the Bankruptcy Code, that upon the closing, Buyer has title to

and possession of the Leases free and clear of all Liens.

       P.      Assumption and Assignment of Assumed Leases.                The assumption and

assignment of the Leases is integral to the Purchase Agreement, is in the best interests of

Chowder and its estate, and represents the reasonable exercise of the Trustee’s sound business

judgment. Specifically, the assumption and assignment of the Leases is necessary to (i) sell the

Chowder assets to the Buyer, (ii) limit the losses suffered by counterparties to the Leases, and

(iii) maximize the recoveries to creditors of Chowder’s estate.

       Q.      Compliance with Bankruptcy Code sections 365(b) and (f). With respect to

each of the Leases, the Trustee has met all requirements of section 365(b) of the Bankruptcy

Code. In compliance with the requirements of sections 365(b) and 365(f) of the Bankruptcy

Code, Buyer has provided to the Trustee’s satisfaction adequate assurance of future performance

under the Leases, to the extent that any such assurance is required and not waived by the

counterparties to such Leases. Accordingly, the Leases may be assigned to Buyer as provided

for in the Purchase Agreement and this Sale Order.

       R.      Validity of the Transfer. As of the closing of the sale (the “Closing”), the

transfer and assignment of the Leases to the Buyer will be a legal, valid, binding and effective

transfer of the Leases, and will vest Buyer with all right, title, and interest of the Trustee and

Chowder in and to the Leases, free and clear of all Liens.

       S.      Power and Authority, Authorization and Consents. Upon entry of this Sale

Order, other than any consents identified in the Purchase Agreement, the Trustee does not need

any consent or approval from any other party to consummate the sale transaction.




                                                 9


17-17245-aih    Doc 199      FILED 07/18/19       ENTERED 07/18/19 14:55:41         Page 9 of 21
         T.      Title to Leases. The Leases constitute property of Chowder’s estate, and good

 title thereto is vested in said Debtor’s estate within the meaning of section 541(a) of the

 Bankruptcy Code. Chowder is the sole and rightful owner of the Leases, and no other party has

 any ownership right, title, or interest therein.

         U.      Enforceability of Purchase Agreement. The Purchase Agreement is a valid and

 binding contract between the Trustee and Buyer and shall be enforceable subject to its conditions

 and pursuant to its terms. From and after the Closing, the Purchase Agreement and the sale

 transaction, and the consummation thereof, shall be specifically enforceable against and binding

 upon (without posting any bond) the Debtors and any chapter 7 or successor trustee appointed in

 these chapter 11 cases, and shall not be subject to rejection or avoidance by the foregoing parties

 or any other party.

         V.      No Transferee Liability. Neither the sale, transfer, or other disposition of the

 Leases pursuant to the Purchase Agreement, or the entry into the Purchase Agreement, will

 subject Buyer to any liability for claims, obligations, or Liens asserted against Chowder or

 Chowder’s interests in the Leases by reason of such transfer under any laws, including, without

 limitation, any bulk-transfer laws or any theory of successor or transferee liability, antitrust,

 environmental, product line, de facto merger, or substantial continuity or similar theories. Buyer

 is not a successor to Chowder or its estate.

         W.      No Sub Rosa Plan. The sale transaction, the Purchase Agreement, and the other

 transactions contemplated thereby do not constitute a sub rosa chapter 11 plan, as they do not

 propose to (i) impair or restructure existing debt of, or equity interests in, the Debtors, or

 otherwise impermissibly restructure the rights of the Debtors’ creditors in any manner, (ii) impair

 or circumvent voting rights with respect to any chapter 11 plan of the Debtors, (iii) circumvent



                                                    10


17-17245-aih     Doc 199      FILED 07/18/19        ENTERED 07/18/19 14:55:41        Page 10 of 21
 chapter 11 safeguards, such as those set forth in sections 1125 and 1129 of the Bankruptcy Code,

 (iv) classify claims or equity interests or extend debt maturities, or (v) impermissibly dictate the

 terms of any chapter 11 plan of the Debtors.

           X.    Waiver of Bankruptcy Rules 6004(h) and 6006(d). The sale of the Leases must

 be approved and consummated promptly to avoid the incurrence of additional administrative

 expense claims. Time, therefore, is of the essence in effectuating the Purchase Agreement and

 consummating the sale transactions. Therefore, the Trustee and Buyer intend to close the sale

 transaction as soon as reasonably practicable.        The Trustee has demonstrated compelling

 circumstances and a good, sufficient, and sound business purpose and justification for the

 immediate approval and consummation of the sale transaction as contemplated by the Purchase

 Agreement. There is no reason for delay. Accordingly, there is sufficient cause to waive the

 fourteen (14) day stay provided in Bankruptcy Rules 6004(h) and 6006(d).

           Y.    Legal and Factual Bases. The legal and factual bases set forth in the Sale

 Motion and at the Sale Hearing establish just cause for the relief granted herein.

           NOW, THEREFORE, IT IS ADJUDGED, DECREED, AND ORDERED that the

 Sale Motion and the relief requested therein is granted and approved as set forth herein; and it is

 further

           ORDERED that the ODNR Objection is hereby resolved as set forth herein and any

 objections to the Sale Motion, including, without limitation, to the Closing or the sale

 transactions have been resolved, withdrawn, or overruled; and it is further

           ORDERED that the consideration to be provided by Buyer under the Purchase

 Agreement is fair and reasonable; and it is further




                                                 11


17-17245-aih      Doc 199    FILED 07/18/19       ENTERED 07/18/19 14:55:41           Page 11 of 21
         ORDERED that the Purchase Agreement and all transactions contemplated thereby or in

 connection therewith, and all of the terms and conditions thereof, are hereby approved in their

 entirety. The failure to include any particular provision of the Purchase Agreement specifically

 in this Sale Order shall not diminish or impair the effectiveness of such provision, it being the

 intent of the Court that the Purchase Agreement be authorized and approved in its entirety.

 Likewise, all of the provisions of this Sale Order are nonseverable and mutually dependent; and

 it is further

         ORDERED that, pursuant to sections 105, 363, and 365 of the Bankruptcy Code, the

 Trustee and, as may be necessary, Chowder and its respective managers, members, officers,

 employees, and agents, are authorized to execute, deliver, and perform their obligations under

 and comply with the terms of the Purchase Agreement and to consummate the sale transactions,

 including, without limitation, by taking any and all actions as may be necessary or desirable to

 implement the sale and each of the transactions contemplated thereby pursuant to and in

 accordance with the terms and conditions of the Purchase Agreement and this Sale Order; and it

 is further

         ORDERED that the Trustee, and as may be necessary, Chowder and each of its

 respective managers, members, officers, employees, and agents, are authorized to execute and

 deliver, and to perform under, consummate, and implement all additional agreements,

 instruments and documents that may be reasonably necessary or desirable to implement the

 Purchase Agreement and to take all further actions as may be (i) reasonably requested by Buyer

 for the purpose of assigning, transferring, granting, conveying, and conferring to Buyer the

 Leases and all rights thereunder, (ii) reasonably necessary or appropriate to the performance of




                                                12


17-17245-aih     Doc 199    FILED 07/18/19      ENTERED 07/18/19 14:55:41           Page 12 of 21
 the Trustee’s or Chowder’s obligations contemplated by the Purchase Agreement, all without

 further order of the Court; and it is further

         ORDERED that all parties that are currently in possession of any or all documents

 related to the Leases are hereby directed to surrender possession of such documents to Buyer as

 of the Closing; and it is further

         ORDERED that, subject to the Closing, pursuant to sections 105(a), 363(b), 363(f), and

 365 of the Bankruptcy Code, the Trustee is authorized to transfer Leases in accordance with the

 terms of the Purchase Agreement. The Leases, shall be transferred and assigned to Buyer, and,

 upon the Closing, such transfer shall: (i) be valid, legal, binding, and effective; (ii) vest Buyer

 with all right, title, and interest of Chowder in the Leases; and (iii) be free and clear of all Liens

 in accordance with section 363(f) of the Bankruptcy Code or otherwise, with all Liens that

 represent interests in property to attach to the net proceeds of the sale transactions, in the same

 amount and order of their priority, with the same validity, force, and effect that they have against

 the Leases, and subject to any claims and defenses that the Trustee and/or Chowder may possess

 with respect thereto, in each case immediately before the Closing; and it is further

         ORDERED that, following the Closing of the sale transactions, no holder of any Lien

 shall interfere with Buyer’s title to or use and enjoyment of the Leases based on or related to any

 such Lien or based on any actions or inactions that the Trustee or Chowder may take or have

 taken in these chapter 11 cases, and all persons and entities holding any such Liens are hereby

 enjoined from asserting such Liens against the Buyer, its permitted successors or assigns, or the

 Leases, unless the Buyer has otherwise agreed; and it is further

         ORDERED that the Buyer has given substantial consideration under the Purchase

 Agreement for the benefit of Chowder and its estate and creditors. The consideration given by



                                                  13


17-17245-aih     Doc 199      FILED 07/18/19       ENTERED 07/18/19 14:55:41            Page 13 of 21
 the Buyer shall constitute valid and valuable consideration for the releases of any potential Liens

 pursuant to this Sale Order, which releases shall be deemed to have been given in favor of the

 Buyer by all holders of Liens against Chowder or the Leases; and it is further

        ORDERED that this Sale Order (i) shall be effective as a determination that, as of the

 Closing, the conveyances and transfers described herein have been effected, and (ii) is and shall

 be binding upon and govern the acts of all parties, including, without limitation, all filing agents,

 filing officers, title agents, title companies, recorders of mortgages, recorders of deeds, registrars

 of deeds, administrative agencies, governmental departments, secretaries of state, federal and

 local officials, and all other parties who may be required by operation of law, the duties of their

 office, or contract, to accept, file, register, or otherwise record or release any documents or

 instruments, or who may be required to report or insure any title or state of title in or to any

 lease; and each of the foregoing persons and entities is hereby authorized and directed to accept

 for filing any and all of the documents and instruments necessary and appropriate to consummate

 the transactions contemplated herein. Notwithstanding the foregoing, the consummation of the

 sale transactions shall not be deemed a transfer under a plan, and therefore section 1146(a) of the

 Bankruptcy Code shall not apply to the sale or this Sale Order; and it is further

        ORDERED that, upon the Closing, if any party that has filed financing statements,

 mortgages, mechanic’s liens, lis pendens, or other documents or agreements evidencing Liens

 against Chowder or the Leases shall not have delivered to the Trustee prior to the Closing of the

 sale transactions, in proper form for filing and executed by the appropriate parties, termination

 statements, instruments of satisfaction, or releases of all interests that the party has with respect

 to Chowder or the Leases, such party is hereby directed to deliver to the Trustee and Buyer all

 such statements, instruments, and releases and, then: (i) the Buyer is hereby authorized to



                                                  14


17-17245-aih     Doc 199      FILED 07/18/19       ENTERED 07/18/19 14:55:41            Page 14 of 21
 execute and file such statements, instruments, or releases on behalf of the party with respect to

 the Leases; and (ii) Buyer is hereby authorized to file, register, or otherwise record a certified

 copy of this Sale Order, which, once filed, registered, or otherwise recorded, shall constitute

 conclusive evidence of the release of all Liens against the Leases. This Sale Order is deemed to

 be in recordable form sufficient to be placed in the filing or recording system of each and every

 federal, state, county or other local government agency, department, or office, and each and

 every federal, state, county or other local government agency, department, or office is hereby

 directed to accept any and all documents and instruments necessary or appropriate to give effect

 to the sale transactions; and it is further

         ORDERED that, subject to and upon the Closing, the Trustee is hereby authorized in

 accordance with section 365 of the Bankruptcy Code and the procedures set forth in the Sale

 Motion, this Sale Order, and in the Purchase Agreement to assign the Leases to Buyer free and

 clear of all Liens, and to execute and deliver to Buyer such documents or other instruments as

 may be necessary to assign and transfer the Leases to Buyer as provided in the Purchase

 Agreement. Buyer shall be fully and irrevocably vested with all right, title, and interest of

 Chowder under and subject to the terms of the Leases assumed and assigned to it and, pursuant

 to section 365(k) of the Bankruptcy Code, the Trustee and Chowder shall be relieved from any

 further liability with respect to Leases; and it is further

         ORDERED that, with respect to the Leases: (a) each Lease is an unexpired lease under

 section 365 of the Bankruptcy Code; (b) the Leases have been assumed in accordance with

 section 365 of the Bankruptcy Code, this Order and this Court’s prior Order dated August 13,

 2018; (c) the Trustee may assign each Lease in accordance with sections 363 and 365 of the

 Bankruptcy Code, and any provisions in any Lease (or state or local law or ordinances) that



                                                    15


17-17245-aih      Doc 199      FILED 07/18/19       ENTERED 07/18/19 14:55:41        Page 15 of 21
 prohibit or condition the assignment of such Lease or allow the party to such Lease to terminate,

 recapture, impose any penalty, condition renewal or extension, or modify any term or condition

 upon the assignment of such Lease, constitute unenforceable anti-assignment provisions which

 are void and of no force and effect; (d) all other requirements and conditions under sections 363

 and 365 of the Bankruptcy Code for the assignment to the Buyer of each Lease in accordance

 with the Purchase Agreement have been satisfied; (e) the Leases shall be transferred and

 assigned to, and following the Closing remain in full force and effect for the benefit of, the

 Buyer in accordance with the Purchase Agreement, notwithstanding any state or local law or

 ordinances or any provision in any such Lease (including those of the type described in section

 365(b)(2) and 365(f) of the Bankruptcy Code) that prohibits, restricts, or conditions such

 assignment or transfer and, pursuant to section 365(k) of the Bankruptcy Code, the Trustee and

 Chowder shall be relieved from any further liability with respect to the Leases after such

 assignment to and assumption by the Buyer in accordance with the Purchase Agreement; and (f)

 upon the Closing, in accordance with sections 363 and 365 of the Bankruptcy Code, the Buyer

 shall be fully and irrevocably vested in all right, title and interest of each Lease; and it is further

         ORDERED that payment of cure costs, if any, in the amounts specified in the notices

 served upon the counterparties to the Leases, or as otherwise provided in an order of the Court,

 shall be in full satisfaction and cure of any and all defaults under the Leases, whether monetary

 or non-monetary.      Each non-Debtor party to a Lease is forever barred and estopped from

 asserting against the Trustee, Chowder or Buyer, their successors or assigns, or the property of

 any of them, any default existing as of the date of the Sale Hearing. Except as expressly set forth

 herein, to the extent that a counterparty to a Lease failed to timely object to the cure costs

 proposed by the Trustee prior to the Sale Hearing, such cure costs have been and shall be deemed



                                                    16


17-17245-aih     Doc 199      FILED 07/18/19        ENTERED 07/18/19 14:55:41              Page 16 of 21
 to be fully determined, and any such counterparty shall be prohibited from challenging, objecting

 to, or denying the validity and finality of the cure costs and/or the assumption and assignment of

 the Lease at any time; and it is further

        ORDERED that, upon the Trustee’s assignment of the Leases to the Buyer, no default

 shall exist under any Leases, and no counterparty to any Leases shall be permitted to declare a

 default by the Trustee, Chowder or Buyer, or otherwise take action against Buyer, as a result of

 Chowder’s financial condition, bankruptcy, or failure to perform any of obligations under the

 relevant Leases. Any provision in a Lease that prohibits or conditions the assignment of such

 Lease or allows the counterparty thereto to terminate, recapture, impose any penalty or condition

 on renewal or extension, or modify any term or condition upon such assignment, constitutes an

 unenforceable anti-assignment provision that is void and of no force and effect, but only in

 connection with the assignments authorized by this Sale Order. The failure of the Trustee,

 Chowder or the Buyer to enforce at any time one or more terms or conditions of any Lease shall

 not be a waiver of such terms or conditions, or of the Trustee’s or Buyer’s rights to enforce every

 term and condition of the Lease; and it is further

        ORDERED that the Leases shall be transferred to, and remain in full force and effect for

 the benefit of Buyer, in accordance with their respective terms, including, without limitation, all

 obligations of Buyer as the assignee of the Leases from and after the date of the Closing,

 notwithstanding any provision in any such Leases (including, without limitation, those of the

 type described in sections 365(e)(1) and (f) of the Bankruptcy Code) that prohibits, restricts or

 conditions such assignment or transfer.       There shall be no rent accelerations, escalations,

 assignment fees, increases, or other fees charged to Buyer, Chowder or the Trustee as a result of

 the assumption or assignment of the Leases; and it is further



                                                  17


17-17245-aih     Doc 199      FILED 07/18/19      ENTERED 07/18/19 14:55:41          Page 17 of 21
         ORDERED that the transactions contemplated by the Purchase Agreement are

 undertaken by the Buyer in good faith, as that term is used in section 363(m) of the Bankruptcy

 Code, and, accordingly, the reversal, modification, amendment, or vacatur on appeal of the

 authorization provided herein of the Purchase Agreement shall not affect the validity and

 enforceability of the Purchase Agreement or the transactions contemplated thereby (including the

 assumption and assignment of the Leases) or the transfer of the Leases to Buyer free and clear of

 Liens, absent entry of a Court order imposing a stay before the Closing pending such appeal; and

 it is further

         ORDERED that, for good cause and notwithstanding the provisions of Bankruptcy Rules

 6004(h) and 6006(d) or any applicable rule provisions, this Sale Order shall not be stayed after

 the entry hereof, but shall be effective and enforceable immediately upon entry, and the fourteen

 (14) day stay provided in Bankruptcy Rules 6004(h) and 6006(d) is hereby expressly waived and

 shall not apply; and it is further

         ORDERED that, for good cause, the provisions of Bankruptcy Rule 6006(f)(6) requiring

 a motion to assign multiple unexpired leases that are not between the same parties to be limited

 to no more than one hundred such unexpired leases is hereby expressly waived and shall not

 apply; and it is further

         ORDERED that the terms and provisions of the Purchase Agreement and this Sale Order

 shall be binding in all respects upon, and shall inure to the benefit of, the Trustee, Chowder, its

 estate, and creditors (whether known or unknown), and the Buyer, and its respective affiliates,

 successors, and assigns, and any affected third parties, including, without limitation, all parties

 asserting Liens (collectively, the “Bound Parties”), notwithstanding any subsequent appointment

 of any trustee, examiner, or receiver under any chapter of the Bankruptcy Code or any other law,



                                                 18


17-17245-aih      Doc 199      FILED 07/18/19    ENTERED 07/18/19 14:55:41           Page 18 of 21
 and all such provisions and terms shall likewise be binding on such trustee, examiner, receiver,

 party, entity, or other fiduciary under any chapter of the Bankruptcy Code or any other law with

 respect to any of the Bound Parties, and all such terms shall likewise be binding on such trustee,

 examiner, receiver, party, entity, or other fiduciary, and shall not be subject to rejection or

 avoidance such parties. The provisions of this Sale Order and the terms and provisions of the

 Purchase Agreement shall survive the entry of any order that may be entered confirming or

 consummating any chapter 11 plan or converting these chapter 11 cases to cases under chapter 7,

 and the terms and provisions of the Purchase Agreement, as well as the rights and interests

 granted pursuant to this Sale Order and the Purchase Agreement, shall continue in these or any

 superseding cases and shall be binding upon the Bound Parties and their respective successors

 and permitted assigns including, without limitation, any trustee, party, entity, or other fiduciary

 hereafter appointed as a legal representative of Chowder under chapter 7 or chapter 11 of the

 Bankruptcy Code; and it is further

        ORDERED that nothing contained in any chapter 11 plan hereinafter confirmed in these

 chapter 11 cases or any order confirming such chapter 11 plan, or any other order of the Court,

 shall conflict with or derogate from the provisions of the Purchase Agreement or the terms of this

 Sale Order; and it is further

        ORDERED that the Purchase Agreement and any related agreements, documents or

 other instruments, may be modified, amended, or supplemented by the parties thereto, in a

 writing signed by both parties, and in accordance with the terms thereof, without further order of

 the Court provided that any such modification, amendment, or supplement does not materially

 change the terms of the Purchase Agreement or any related agreements, documents, or other

 instruments; and it is further



                                                  19


17-17245-aih     Doc 199         FILED 07/18/19   ENTERED 07/18/19 14:55:41          Page 19 of 21
         ORDERED that the sale and assignment of the Leases, shall be “as is, where is” without

 any other representations or warranties of any kind, nature, or description by the Trustee or his

 agents except for representation and warranty that the Leases are being transferred free and clear

 of Liens; and it is further

         ORDERED that nothing in this Order or in the Purchase Agreement: (i) releases,

 nullifies, precludes or enjoins the enforcement of any liability to a governmental unit under

 police and regulatory statutes or regulations (including but not limited to environmental laws or

 regulations), or any associated liabilities for penalties, damages, cost recovery, or injunctive

 relief that the Debtors may be subject to or any entity would be subject to as the owner, lessor,

 lessee, controller or operator of the Leases or Debtors’ Assets to the extent such liability accrues

 or arises after the date of Closing; or (ii) should be construed to give Buyer any more protection

 against any government unit than it is otherwise entitled under Section 363(f) of the Bankruptcy

 Code; nothing in this paragraph should be construed to create for any governmental unit any

 substantive right that does not already exist under law; nothing contained in this Order or the

 Purchase Agreement shall in any way diminish the obligation of any entity, including the

 Debtors and/or Buyer, to comply with environmental laws from and after the date of Closing;

 nothing in this Order or the Purchase Agreement authorizes the transfer to Buyer of any licenses,

 permits, registrations, or governmental authorizations and approvals without Buyer’s compliance

 with all applicable legal requirements under nonbankruptcy law governing such transfers; and it

 is further

         ORDERED that the Court retains jurisdiction to enforce, modify and interpret this Order

 as necessary and appropriate.

         IT IS SO ORDERED.



                                                 20


17-17245-aih      Doc 199      FILED 07/18/19     ENTERED 07/18/19 14:55:41           Page 20 of 21
                                              ###

 Prepared and Submitted by:

 /s/ Jeremy M. Campana
 Jeremy M. Campana (0074541)
 THOMPSON HINE LLP
 3900 Key Center
 127 Public Square
 Phone: 216.566.5936
 Facsimile: 216.566.5800
 Jeremy.Campana@ThompsonHine.com

 Counsel for Trustee Anthony J. DeGirolamo,
 Chapter 11 Trustee



 Reviewed and Approved:


  /s/ Randolph L. Snow
  Randolph L. Snow (0015846)
  BLACK McCUSKEY SOUERS &
  ARBAUGH, LPA
  220 Market Ave. S, Suite 1000
  Canton, OH 44702
  Phone. 330.456.8341
  Facsimile: 330.456.5756
  rsnow@bmsa.com

  Counsel for The Blair Group




                                              21


17-17245-aih   Doc 199    FILED 07/18/19      ENTERED 07/18/19 14:55:41   Page 21 of 21
